Exhibit 10.7

SUMMIT MATERIALS, INC.

2015 OMNIBUS INCENTIVE PLAN

1. Purpose. The purpose of the Summit Materials, Inc. 2015 Omnibus Incentive
Plan is to provide a means through which the Company and its Affiliates may
attract and retain key personnel and to provide a means whereby directors,
officers, employees, consultants and advisors (and prospective directors,
officers, employees, consultants and advisors) of the Company and its Affiliates
can acquire and maintain an equity interest in the Company, or be paid incentive
compensation, including incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and its Affiliates and aligning their interests with those of the
Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “Absolute Share Limit” has the meaning given such term in Section 5(b) of
the Plan.

(b) “Affiliate” means (i) any Person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest.

(c) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award, OP Units and Performance
Compensation Award granted under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, a good faith determination of the Committee or
its designee that (i) the Company or an Affiliate has “cause” to terminate a
Participant’s employment or service, as defined in any employment or consulting
agreement between the Participant and the Company or an Affiliate in effect at
the time of such termination or (ii) in the absence of any such employment or
consulting agreement (or the absence of any definition of “Cause” contained
therein), any of the following has occurred with respect to a Participant:
(A) such Participant has failed to reasonably perform his or her duties to the
Service Recipient, or has failed to follow the lawful instructions of the Board
or his or her direct superiors, in each case other than as a result of his or
her incapacity due to physical or mental illness or injury, in a manner that
could reasonably be expected to result in harm (whether financially,
reputationally or otherwise) to the Company or an Affiliate, following notice by
the Company of such failure, (B) such Participant has engaged or is about to
engage in conduct harmful (whether financially, reputationally or otherwise) to
the Company or an Affiliate, (C) such Participant has been convicted of, or pled
guilty or no contest to, a felony or any crime involving as a material element
fraud or dishonesty, (D) the willful misconduct or gross neglect of such
Participant that could reasonably be expected to result in harm (whether
financially, reputationally or otherwise) to the Company or an Affiliate,
(E) the willful violation by such Participant of the Company’s written policies
that could reasonably be expected to result in harm (whether financially,



--------------------------------------------------------------------------------

reputationally or otherwise) to the Company or an Affiliate; (F) such
Participant’s fraud or misappropriation, embezzlement or misuse of funds or
property belonging to the Company or an Affiliate (other than good faith expense
account disputes); (G) such Participant’s act of personal dishonesty which
involves personal profit in connection with such Participant’s employment or
service with the Company or an Affiliate, or (H) the willful breach by such
Participant of fiduciary duty owed to the Company or an Affiliate.

(f) “Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, the exchange of exchangeable stock or units, and the exercise of any
similar right to acquire such Common Stock, treating, for the avoidance of
doubt, all then-outstanding OP Units as shares of Common Stock assuming the full
exchange of then-outstanding OP Units for shares of Common Stock in accordance
with the Exchange Agreement (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this Plan,
the following acquisitions shall not constitute a Change in Control: (I) any
acquisition by the Company or any Affiliate, (II) any acquisition by any
employee benefit plan sponsored or maintained by the Company or any Affiliate,
or (III) in respect of an Award held by a particular Participant, any
acquisition by the Participant or any group of Persons including the Participant
(or any entity controlled by the Participant or any group of Persons including
the Participant);

(ii) during any period of 24 months, individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;

(iii) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company and its Subsidiaries, taken as a whole; or

 

2



--------------------------------------------------------------------------------

(iv) the consummation of a reorganization, recapitalization, merger,
consolidation, or other similar transaction involving the Company (a “Business
Combination”), unless immediately following such Business Combination 50% or
more of the total voting power of the entity resulting from such Business
Combination (or, if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the board of directors (or the analogous governing body) of
such resulting entity), is held by the holders of the Outstanding Company Voting
Securities immediately prior to such Business Combination.

Notwithstanding the foregoing, no transaction or series of events shall
constitute a “Change in Control” if The Blackstone Group L.P. and/or its
Affiliates directly or indirectly control the Company (including through a group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
which The Blackstone Group L.P. and/or its Affiliates is a member).

(g) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(h) “Committee” means the Compensation Committee of the Board or subcommittee
thereof (including without limitation any subcommittee used to comply with
Section 162(m) of the Code in respect of Awards) or, if no such Compensation
Committee or subcommittee thereof exists, the Board.

(i) “Common Stock” means the Class A common stock, par value $0.01 per share, of
the Company (and any stock or other securities into which such Common Stock may
be converted or into which it may be exchanged).

(j) “Company” means Summit Materials, Inc., a Delaware corporation and any
successor thereto.

(k) “Control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as applied to any Person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting or other securities, by contract or otherwise.

(l) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(m) “Detrimental Activity” means a good faith determination by the Committee or
its designee that a Participant has engaged in any of the following: (i) the
breach of any covenants relating to disclosure of confidential or proprietary
information, noncompetition, nonsolicitation, non-disparagement or other similar
restrictions on conduct contained in any agreement between a Participant and the
Company or its Affiliates (including any Award Agreement) or any written
policies of the Company or its Affiliates (including those contained in any
handbook); or (ii) any activity, including fraud or other conduct contributing
to financial

 

3



--------------------------------------------------------------------------------

restatement or accounting irregularities, that the Committee determines in good
faith is appropriate to include in any incentive compensation clawback policy
adopted by the Committee and as in effect from time to time.

(n) “Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time.

(o) “Disability” means, unless in the case of a particular Award the applicable
Award agreement states otherwise, the Company or an Affiliate having cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any then-existing employment, consulting or other similar agreement
between the Participant and the Company or an Affiliate or, in the absence of
such an employment, consulting or other similar agreement, a condition entitling
the Participant to receive benefits under a long-term disability plan of the
Company or an Affiliate, or, in the absence of such a plan, the complete and
permanent inability by reason of illness or accident to perform the duties of
the occupation at which a Participant was employed or served when such
disability commenced. Any determination of whether Disability exists shall be
made by the Committee in its sole discretion.

(p) “Effective Date” means the date the Company’s stockholders approve the Plan.

(q) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of the
Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable pursuant to a registration
statement on Form S-8 under the Securities Act; or (iv) any prospective
employees, directors, officers, consultants or advisors who have accepted offers
of employment or consultancy from the Company or its Affiliates (and would
satisfy the provisions of clauses (i) through (iii) above once he or she begins
employment with or providing services to the Company or its Affiliates), who, in
the case of each of clauses (i) through (iv) above has entered into an Award
agreement or who has received written notification from the Committee or its
designee that they have been selected to participate in the Plan. Solely for
purposes of this Section 2(q), “Affiliate” shall be limited to (1) a Subsidiary,
(2) any parent corporation of the Company within the meaning of Section 424(e)
of the Code (“Parent”), (3) any corporation, trade or business 50% or more of
the combined voting power of such entity’s outstanding securities is directly or
indirectly controlled by the Company or any Subsidiary or Parent, (4) any
corporation, trade or business which directly or indirectly controls 50% or more
of the combined voting power of the outstanding securities of the Company and
(5) any other entity in which the Company or any Subsidiary or Parent has a
material equity interest and which is designated as an “Affiliate” by the
Committee.

(r) “Employment” or “employment” means, without any inference for federal and
other tax purposes, service as a part- or full-time officers, employees,
consultants and advisors or Board member of or to the Company or any of its
Subsidiaries.

 

4



--------------------------------------------------------------------------------

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(t) “Exchange Agreement” means the Exchange Agreement, dated as of or about the
date of the closing of the initial public offering of the Company among the
Company, the Operating Partnership and holders of OP Units from time to time
party thereto, as amended from time to time.

(u) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(v) “Fair Market Value” means, on a given date, if (i) the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported; or (iii) the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Common Stock;
provided, however, as to any Awards granted on or with a Date of Grant of the
date of the pricing of the Company’s initial public offering, “Fair Market
Value” shall be equal to the per share price the Common Stock is offered to the
public in connection with such initial public offering.

(w) “Immediate Family Members” has the meaning given such term in Section 15(b)
of the Plan.

(x) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(y) “Indemnifiable Person” has the meaning given such term in Section 4(e) of
the Plan.

(z) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(aa) “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(bb) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate.

 

5



--------------------------------------------------------------------------------

(cc) “NYSE” means the New York Stock Exchange.

(dd) “OP Unit” means an Award granted under Section 10(a) of the Plan.

(ee) “Operating Partnership” has the meaning given such term in Section 10(a) of
the Plan.

(ff) “Option” means an Award granted under Section 7 of the Plan.

(gg) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

(hh) “Other Cash-Based Award” means an Award granted under Section 10 of the
Plan that is payable without reference to the value of the Common Stock.

(ii) “Other Stock-Based Award” means an Award granted under Section 11 of the
Plan.

(jj) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(kk) “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 12 of the
Plan.

(ll) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(mm) “Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(nn) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

(oo) “Performance Period” means the one or more periods of time of not less than
12 months, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

(pp) “Permitted Transferee” has the meaning given such term in Section 15(b) of
the Plan.

(qq) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act or any successor provision).

 

6



--------------------------------------------------------------------------------

(rr) “Plan” means this Summit Materials, Inc. 2015 Omnibus Incentive Plan, as it
may be amended from time to time.

(ss) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(tt) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(uu) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(vv) “SAR Period” has the meaning given such term in Section 8(c) of the Plan.

(ww) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(xx) “Service Recipient” means, with respect to a Participant holding a given
Award, either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

(yy) “Special Qualifying Director” means a person who is (i) with respect to
actions intended to obtain an exemption from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 under the Exchange Act, a “non-employee director” within
the meaning of Rule 16b-3 under the Exchange Act; (ii) with respect to actions
intended to obtain the exception for performance-based compensation under 162(m)
of the Code, an “outside director” within the meaning of Section 162(m) of the
Code; and (iii) with respect to actions undertaken to comply with the rules of
the NYSE or any other securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted, an “independent director” under the
rules of the NYSE or any other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, or a person meeting any
similar requirement under any successor rule or regulation.

(zz) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

 

7



--------------------------------------------------------------------------------

(aaa) “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.

(bbb) “Subsidiary” means, with respect to any specified Person:

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

(ii) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(ccc) “Substitute Award” has the meaning given such term in Section 5(e) of the
Plan.

(ddd) “Sub Plans” means, any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any Sub
Plan may be designated a separate and independent plan from the Plan in order to
comply with applicable local laws, the Absolute Share Limit shall apply in the
aggregate to the Plan and any Sub Plan adopted hereunder.

(eee) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient, for any reason (including
death or Disability).

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time he or she takes any action with respect to an Award under the Plan that is
subject to Rule 16b-3 or Section 162(m) of the Code, as applicable, be a Special
Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Special Qualifying Director shall not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

 

8



--------------------------------------------------------------------------------

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common Stock
or OP Units, as applicable, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances the delivery of cash,
shares of Common Stock, other securities, other Awards or other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant or of the Committee;
(vii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (viii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan; and (ix) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of the Company or any Subsidiary the authority to act on behalf of the Committee
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to persons
(i) who are members of the Board, (ii) who are subject to Section 16 of the
Exchange Act or (iii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any stockholder of the Company.

(e) No member of the Board, the Committee or any employee or agent of the
Company or any Subsidiary (each such person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or

 

9



--------------------------------------------------------------------------------

incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company’s approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, and the Company shall advance to
such Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice. The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts or
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s or any Subsidiary’s organizational
documents. The foregoing right of indemnification shall not be exclusive of or
otherwise supersede any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, individual indemnification
agreement or contract or otherwise, or any other power that the Company may have
to indemnify such Indemnifiable Persons or hold them harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Awards to one or more Eligible
Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 13 of the Plan, no more than 13,500,000 shares of Common
Stock (the “Absolute Share Limit”) shall be available for Awards under the Plan
(excluding those shares of Restricted Stock received by Participants in exchange
for (or redemption of) partnership or limited liability interests
contemporaneous with the adoption of the Plan); (ii) subject to Section 13 of
the Plan, grants of Options or SARs under the Plan in respect of no more than
2,000,000 shares of Common Stock may be made to any individual Participant
during any single fiscal year of the Company (for this purpose, if a SAR is
granted in tandem with an Option (such that the SAR expires with respect to the
number of shares of Common Stock for

 

10



--------------------------------------------------------------------------------

which the Option is exercised), only the shares underlying the Option shall
count against this limitation); (iii) subject to Section 13 of the Plan, no more
than the number of shares of Common Stock equal to the Absolute Share Limit may
be delivered in the aggregate pursuant to the exercise of Incentive Stock
Options granted under the Plan; (iv) subject to Section 13 of the Plan, no more
than 2,000,000 shares of Common Stock (excluding those shares of Restricted
Stock received by Participants in exchange for (or redemption of) partnership or
limited liability interests contemporaneous with the adoption of the Plan) may
be delivered in respect of Performance Compensation Awards denominated in shares
of Common Stock granted pursuant to Section 12 of the Plan to any individual
Participant for a single fiscal year during a Performance Period (or with
respect to each single fiscal year in the event a Performance Period extends
beyond a single fiscal year), or in the event such share denominated Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, no more than the Fair Market Value of such shares of Common Stock on
the last day of the Performance Period to which such Award relates ; (v) the
maximum number of shares of Common Stock subject to Awards granted during a
single fiscal year to any Non-Employee Director, taken together with any cash
fees paid to such Non-Employee Director during the fiscal year, shall not exceed
$1,000,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes and
excluding, for this purpose, the value of any dividend equivalent payments paid
pursuant to any Award granted in a previous fiscal year); and (vi) the maximum
amount that can be paid to any individual Participant for a single fiscal year
during a Performance Period (or with respect to each single fiscal year in the
event a Performance Period extends beyond a single fiscal year) pursuant to a
Performance Compensation Award denominated in cash (described in Section 12(a)
of the Plan) shall be $5,000,000. Unless the Committee shall otherwise
determine, shares of Common Stock delivered by the Company or its Affiliates
upon exchange of OP Units or other equity securities of any Subsidiary of the
Company that have been issued under the Plan shall be issued under the Plan.

(c) Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, terminated, settled in cash, or otherwise is
settled without delivery to the Participant of the full number of shares of
Common Stock to which the Award related, the undelivered shares will again be
available for grant. Shares of Common Stock withheld in payment of the exercise
price or taxes relating to an Award and shares equal to the number of shares
surrendered in payment of any Exercise Price or Strike Price, or taxes relating
to an Award, shall be deemed to constitute shares not delivered to the
Participant and shall be deemed to again be available for Awards under the Plan;
provided, however, that such shares shall not become available for issuance
hereunder if either (i) the applicable shares are withheld or surrendered
following the termination of the Plan or (ii) at the time the applicable shares
are withheld or surrendered, it would constitute a material revision of the Plan
subject to stockholder approval under any then-applicable rules of the national
securities exchange on which the Common Stock is listed.

(d) Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.

 

11



--------------------------------------------------------------------------------

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit; provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
delivery under the Plan.

6. Eligibility. Participation in the Plan shall be limited to Eligible Persons.

7. Options.

(a) General. Each Option granted under the Plan shall be evidenced by an Award
agreement, in written or electronic form, which agreement need not be the same
for each Participant. Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement. All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award agreement expressly states that the Option is intended to be an Incentive
Stock Option. Incentive Stock Options shall be granted only to Eligible Persons
who are employees of the Company and its Affiliates, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholder of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with such rules as may be prescribed by Section 422 of
the Code. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall be no less than 110% of the Fair Market Value per share on the Date
of Grant.

 

12



--------------------------------------------------------------------------------

(c) Vesting and Expiration; Termination.

(i) Options shall vest and become exercisable in such manner and on such date or
dates or upon such events determined by the Committee and shall expire after
such period, not to exceed 10 years, as may be determined by the Committee (the
“Option Period”); provided, that if the Option Period (other than in the case of
an Incentive Stock Option) would expire at a time when trading in the shares of
Common Stock is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), the Option Period shall be automatically
extended until the 30th day following the expiration of such prohibition;
provided, however, that in no event shall the Option Period exceed five years
from the Date of Grant in the case of an Incentive Stock Option granted to a
Participant who on the Date of Grant owns stock representing more than 10% of
the voting power of all classes of stock of the Company or any Affiliate.

(ii) The terms and conditions with respect to the treatment of Options in the
event of a Participant’s Termination shall be determined by the Committee and
reflected in the applicable Award agreement.

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income
and employment and any other applicable taxes required to be withheld. Options
which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic

 

13



--------------------------------------------------------------------------------

instructions to the extent provided by the Committee) in accordance with the
terms of the Option accompanied by payment of the Exercise Price. The Exercise
Price shall be payable (i) in cash, check, cash equivalent and/or shares of
Common Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company); provided, that such
shares of Common Stock are not subject to any pledge or other security interest;
or (ii) by such other method as the Committee may permit in its sole discretion,
including without limitation: (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price or (B) if there is a public
market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise deliverable in respect of an Option that are needed to pay the
Exercise Price and all applicable required withholding and any other applicable
taxes. Any fractional shares of Common Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or traded.

8. Stock Appreciation Rights.

(a) General. Each SAR granted under the Plan shall be evidenced by an Award
agreement, in written or electronic form, which agreement need not be the same
for each Participant. Each SAR so granted shall be subject to the conditions set
forth in this Section 8, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award agreement. Any Option granted
under the Plan may include tandem SARs. The Committee also may award SARs to
Eligible Persons independent of any Option.

 

14



--------------------------------------------------------------------------------

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c) Vesting and Expiration.

(i) A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable and shall expire in such manner and on such date or dates or
upon such events determined by the Committee and shall expire after such period,
not to exceed 10 years, as may be determined by the Committee (the “SAR
Period”); provided, that if the SAR Period would expire at a time when trading
in the shares of Common Stock is prohibited by the Company’s insider trading
policy (or Company-imposed “blackout period”), the SAR Period shall be
automatically extended until the 30th day following the expiration of such
prohibition.

(ii) The terms and conditions with respect to the treatment of SARs in the event
of a Participant’s Termination shall be determined by the Committee and
reflected in the applicable Award agreement.

 

15



--------------------------------------------------------------------------------

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income, employment and
any other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.

(f) Substitution of SARs for Nonqualified Stock Options. The Committee shall
have the authority in its sole discretion to substitute, without the consent of
the affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock (or settled in shares or cash in the sole discretion of
the Committee) for outstanding Nonqualified Stock Options, provided that (i) the
substitution shall not otherwise result in a modification of the terms of any
such Nonqualified Stock Option, (ii) the number of shares of Common Stock
underlying the substituted SARs shall be the same as the number of shares of
Common Stock underlying such Nonqualified Stock Options and (iii) the Strike
Price of the substituted SARs shall be equal to the Exercise Price of such
Nonqualified Stock Options; provided, however, that if, in the opinion of the
Company’s independent public auditors, the foregoing provision creates adverse
accounting consequences for the Company, such provision shall be considered null
and void.

9. Restricted Stock and Restricted Stock Units.

(a) General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award agreement, in written or electronic form, which agreement
need not be the same for each Participant. Each Restricted Stock and Restricted
Stock Unit so granted shall be subject to the conditions set forth in this
Section 9, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award agreement.

(b) Stock Certificates and Book Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 15(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the

 

16



--------------------------------------------------------------------------------

amount of time specified by the Committee, the Award shall be null and void.
Subject to the restrictions set forth in this Section 9 and the applicable Award
agreement, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including without limitation the right
to vote such Restricted Stock and to receive any dividends payable on such
shares of Restricted Stock. To the extent shares of Restricted Stock are
forfeited, any stock certificates issued to the Participant evidencing such
shares shall be returned to the Company, and all rights of the Participant to
such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.

(c) Vesting; Acceleration of Lapse of Restrictions.

(i) The Restricted Period with respect to Restricted Stock and Restricted Stock
Units shall lapse in such manner and on such date or dates or upon such events
determined by the Committee.

(ii) The terms and conditions with respect to the treatment of Restricted Stock
and Restricted Stock Units in the event of a Participant’s Termination shall be
determined by the Committee and reflected in the applicable Award agreement.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, the stock certificate (or, if applicable, a
notice evidencing a book entry notation) evidencing the shares of Restricted
Stock which have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).

(ii) Unless otherwise provided by the Committee in an Award agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his or her beneficiary, without charge, one share of Common
Stock (or other securities or other

 

17



--------------------------------------------------------------------------------

property, as applicable) for each such outstanding Restricted Stock Unit granted
pursuant to the applicable Award Agreement; provided, however, that the
Committee may, in its sole discretion, elect to (i) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of such Restricted Stock Units or (ii) defer the delivery of Common Stock (or
cash or part Common Stock and part cash, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of delivering shares of Common Stock, the amount of such payment shall be
equal to the Fair Market Value of the Common Stock as of the date on which the
Restricted Period lapsed with respect to such Restricted Stock Units. To the
extent provided in an Award agreement, the holder of outstanding Restricted
Stock Units shall be entitled to be credited with dividend equivalent payments
(upon the payment by the Company of dividends on shares of Common Stock) either
in cash or, at the sole discretion of the Committee, in shares of Common Stock
having a Fair Market Value equal to the amount of such dividends (and interest
may, at the sole discretion of the Committee, be credited on the amount of cash
dividend equivalents at a rate and subject to such terms as determined by the
Committee), which accumulated dividend equivalents (and interest thereon, if
applicable) shall be payable at the same time as the underlying Restricted Stock
Units are settled following the release of restrictions on such Restricted Stock
Units, and, if such Restricted Stock Units are forfeited, the Participant shall
have no right to such dividend equivalent payments.

(e) Legends on Restricted Stock. Each certificate representing Restricted Stock
awarded under the Plan, if any, shall bear a legend substantially in the form of
the following, in addition to any other information the Company deems
appropriate, until the lapse of all restrictions with respect to such shares of
Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE SUMMIT MATERIALS, INC. 2015 OMNIBUS INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN SUMMIT MATERIALS, INC. AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF SUMMIT MATERIALS, INC.

10. OP Units.

(a) General. Awards may be granted under the Plan in the form of undivided
fractional limited partnership interests in Summit Materials Holdings L.P.
(together with any successor entity, the “Operating Partnership”), a Delaware
limited partnership, the entity through which the Company conducts its business
and an entity that has elected to be treated as a partnership for federal income
tax purposes, of one or more classes (“OP Units”) established pursuant to the
Operating Partnership’s agreement of limited partnership, as amended from time
to time. Awards of OP Units shall be valued by reference to, or otherwise
determined by reference to or based on, shares of Common Stock . OP Units
awarded under the Plan may be (1) convertible, exchangeable or redeemable for
other limited partnership interests in the Operating Partnership (including OP
Units of a different class or series) or shares of Common

 

18



--------------------------------------------------------------------------------

Stock, or (2) valued by reference to the book value, fair value or performance
of the Operating Partnership. Awards of OP Units are intended to qualify as
“profits interests” within the meaning of IRS Revenue Procedure 93-27, as
clarified by IRS Revenue Procedure 2001-43, with respect to a Participant in the
Plan who is rendering services to or for the benefit of the Operating
Partnership, including its subsidiaries.

(b) Share Calculations. For purposes of calculating the number of shares of
Common Stock underlying an award of OP Units relative to the total number of
shares of Common Stock available for issuance under the Plan, the Committee
shall establish in good faith the maximum number of shares of Common Stock to
which a Participant receiving such award of OP Units may be entitled upon
fulfillment of all applicable conditions set forth in the relevant award
documentation, including vesting conditions, partnership capital account
allocations, value accretion factors, conversion ratios, exchange ratios and
other similar criteria. If and when any such conditions are no longer capable of
being met, in whole or in part, the number of shares of Common Stock underlying
such awards of OP Units shall be reduced accordingly by the Committee, and the
number of shares of Common Stock shall be increased by one share of Common Stock
for each share so reduced. Awards of OP Units may be granted either alone or in
addition to other awards granted under the Plan. The Committee shall determine
the eligible Participants to whom, and the time or times at which, awards of OP
Units shall be made; the number of OP Units to be awarded; the price, if any, to
be paid by the Participant for the acquisition of such OP Units (which may be
less than the fair value of the OP Unit); and the restrictions and conditions
applicable to such award of OP Units. Conditions may be based on continuing
employment (or other service relationship), computation of financial metrics
and/or achievement of pre-established performance goals and objectives, with
related length of the service period for vesting, minimum or maximum performance
thresholds, measurement procedures and length of the performance period to be
established by the Committee at the time of grant, in its sole discretion (or
any other Performance Criteria). The Committee may allow awards of OP Units to
be held through a limited partnership, or similar “look-through” entity, and the
Committee may require such limited partnership or similar entity to impose
restrictions on its partners or other beneficial owners that are not
inconsistent with the provisions of this Section 10. The provisions of the grant
of OP Units need not be the same with respect to each Participant.

(c) Dividends and Distributions. Notwithstanding Section 15(c), the award
agreement or other award documentation in respect of an award of OP Units may
provide that the recipient of OP Units shall be entitled to receive, currently
or on a deferred or contingent basis, dividends or dividend equivalents with
respect to the number of shares of Common Stock underlying the award or other
distributions from the Operating Partnership prior to vesting (whether based on
a period of time or based on attainment of specified performance conditions), as
determined at the time of grant by the Committee, in its sole discretion, and
the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional shares of Common Stock or OP Units.

11. Other Stock-Based Awards and Other Cash-Based Awards.

(a) The Committee may issue unrestricted Common Stock, rights to receive grants
of Awards at a future date, other Awards denominated in Common Stock (including,
without

 

19



--------------------------------------------------------------------------------

limitation, performance shares or performance units, or other Awards denominated
in cash (including cash bonuses)), under the Plan to Eligible Persons, alone or
in tandem with other Awards, in such amounts as the Committee shall from time to
time in its sole discretion determine. Each Other Stock-Based Award or Other
Cash-Based Award, as applicable, granted under the Plan shall be evidenced by an
Award agreement, in written or electronic form, which agreement need not be the
same for each Participant, or as otherwise determined by the Committee. Each
Other Stock-Based Award or Cash-Based Award, as applicable, so granted shall be
subject to such conditions not inconsistent with the Plan as may be reflected in
the applicable Award agreement.

(b) The terms and conditions with respect to the treatment of Other Stock-Based
Awards in the event of a Participant’s Termination shall be determined by the
Committee and reflected in the applicable Award agreement.

12. Performance Compensation Awards.

(a) General. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. The Committee shall also have the authority to make an award of a cash
bonus to any Participant and designate such Award as a Performance Compensation
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. Notwithstanding anything in the Plan to the
contrary, if the Company determines that a Participant who has been granted an
Award designated as a Performance Compensation Award is not (or is no longer) a
“covered employee” (within the meaning of Section 162(m) of the Code), the terms
and conditions of such Award may be modified without regard to any restrictions
or limitations set forth in this Section 12 (but subject otherwise to the
provisions of Section 14 of the Plan).

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula(e).
Within the first 90 days of a Performance Period (or, within any other maximum
period allowed under Section 162(m) of the Code), the Committee shall, with
regard to the Performance Compensation Awards to be issued for such Performance
Period, exercise its discretion with respect to each of the matters enumerated
in the immediately preceding sentence and record the same in writing.

 

20



--------------------------------------------------------------------------------

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational and/or business units, product lines, brands, business segments,
administrative departments, or any combination of the foregoing) and shall be
limited to the following, which may be determined in accordance with generally
accepted accounting principles (“GAAP”) or on a non-GAAP basis: net earnings or
net income (before or after taxes); cash flow, including but not limited to
operating cash flow or free cash flow; cash and/or funds available for
distribution; earnings before interest, taxes, depreciation and amortization
(“EBITDA”); growth in EBITDA determined on an annual, multi-year or other basis;
deployment of value-adding capital via organic investment or acquisitions;
return measures (including, but not limited to, return on assets, investment,
capital, invested capital, equity and/or development); share price (including,
but not limited to, appreciation, growth measures and total shareholder return
on an annual, multi-year or other basis); debt and debt related ratios,
including debt to total market capitalization, debt to EBITDA, debt to assets
and fixed charge coverage ratios (determined with or without the pro rata share
of the Company’s ownership interest in co-investment partnerships); net asset
value per share; growth in net asset value per share determined on an annual,
multi-year or other basis; basic or diluted earnings per share (before or after
taxes); expense targets or cost reduction goals, general and administrative
expense savings; operating efficiency; working capital targets; measures of
economic value added or other “value creation” metrics; enterprise value;
competitive market metrics; performance or yield on development or redevelopment
projects; objective measures of personal targets, goals or completion of
projects (including but not limited to succession and hiring projects,
completion of specific acquisitions, dispositions, reorganizations or other
corporate transactions or capital-raising transactions, expansions of specific
business operations and meeting divisional or project budgets); market share;
operational or performance measurements relative to peers; strategic objectives
and related revenue; productivity measures; employee retention; workplace health
and safety; objective measures of employee morale and satisfaction; corporate
social responsibility measures; environmental safety or compliance metrics; or
any combination of the foregoing. Any one or more of the Performance Criteria
may be stated as a percentage of another Performance Criteria, or used on an
absolute or relative basis to measure the performance of the Company and/or one
or more Affiliates as a whole or any divisions or operational and/or business
units, product lines, brands, business segments, administrative departments of
the Company and/or one or more Affiliates or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices. The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, within
any other maximum period allowed under Section 162(m) of the Code), define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have

 

21



--------------------------------------------------------------------------------

sole discretion to make such alterations without obtaining stockholder approval.
Unless otherwise determined by the Committee at the time a Performance
Compensation Award is granted, the Committee shall, during the first 90 days of
a Performance Period (or, within any other maximum period allowed under
Section 162(m) of the Code), or at any time thereafter to the extent the
exercise of such authority at such time would not cause the Performance
Compensation Awards granted to any Participant for such Performance Period to
fail to qualify as “performance-based compensation” under Section 162(m) of the
Code, specify adjustments or modifications to be made to the calculation of a
Performance Goal for such Performance Period, based on and in order to
appropriately reflect the following events: (i) asset write-downs;
(ii) litigations, claims, judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (vi) acquisitions or divestitures; (vii) any other specific,
unusual or nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; (ix) discontinued operations and
nonrecurring charges; (x) a change in the Company’s fiscal year; (xi) accruals
for payments to be made in respect of the Plan or other specified compensation
arrangements, and (xi) any other event described in Section 13.

(e) Payment of Performance Compensation Awards.

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii) Limitation. Unless otherwise provided in the applicable Award agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals; provided, however, that the foregoing shall be subject to the terms and
conditions with respect to the treatment of the Performance Compensation Award
in the event of the Participant’s Termination as determined by the Committee and
reflected in the applicable Award agreement.

 

22



--------------------------------------------------------------------------------

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion. Unless otherwise provided in the
applicable Award agreement, the Committee shall not have the discretion to
(A) grant or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

(f) Timing of Award Payments. Unless otherwise provided in the applicable Award
agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 12. Any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date. Any Performance Compensation Award that is deferred and is otherwise
payable in shares of Common Stock shall be credited (during the period between
the date as of which the Award is deferred and the payment date) with dividend
equivalents (in a manner consistent with the methodology set forth in the last
sentence of Section 9(d)(ii) of the Plan).

13. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the shares of
Common Stock, or (b) unusual or nonrecurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the

 

23



--------------------------------------------------------------------------------

Committee shall make any such adjustments in such manner as it may deem
equitable, including without limitation, any or all of the following:

(i) adjusting any or all of (A) the Absolute Share Limit, or any other limit
applicable under the Plan with respect to the number of Awards which may be
granted hereunder, (B) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property) which
may be delivered in respect of Awards or with respect to which Awards may be
granted under the Plan (including, without limitation, adjusting any or all of
the limitations under Section 5 of the Plan) and (C) the terms of any
outstanding Award, including, without limitation, (1) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

(ii) providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time (which shall not
be required to be more than 10 days) for Participants to exercise outstanding
Awards prior to the occurrence of such event (and any such Award not so
exercised shall terminate upon the occurrence of such event); and

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders holding vested Awards (including any Awards that would vest as a
result of the occurrence of such event but for such cancellation) the value of
such Awards, if any, as determined by the Committee (which if applicable may be
based upon the price per share of Common Stock received or to be received by
other stockholders of the Company in such event), including without limitation,
in the case of an outstanding Option or SAR, a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor);

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Awards to
reflect such equity restructuring. Any adjustment in Incentive Stock Options
under this Section 13 (other than any cancellation of Incentive Stock Options)
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this
Section 13 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Any such
adjustment shall be conclusive and binding for all purposes. Payments to holders
pursuant to clause (iii) above shall be made in cash or, in the sole discretion

 

24



--------------------------------------------------------------------------------

of the Committee, in the form of such other consideration necessary for a
Participant to receive property, cash, or securities (or combination thereof) as
such Participant would have been entitled to receive upon the occurrence of the
transaction if the Participant had been, immediately prior to such transaction,
the holder of the number of shares of Common Stock covered by the Award at such
time (less any applicable Exercise Price or Strike Price). In addition, prior to
any payment or adjustment contemplated under this Section 13, the Committee may
require a Participant to (A) represent and warrant as to the unencumbered title
to his Awards, (B) bear such Participant’s pro rata share of any post-closing
indemnity obligations, and be subject to the same post-closing purchase price
adjustments, escrow terms, offset rights, holdback terms, and similar conditions
as the other holders of Stock, (C) deliver customary transfer documentation as
reasonably determined by the Committee and (D) satisfy any applicable tax
withholding obligations.

14. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted or for changes in GAAP to new accounting
standards, (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 13), or
(iii) it would materially modify the requirements for participation in the Plan;
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary. Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 14(b) without stockholder
approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively (including after a Participant’s Termination from the Company);
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of any Participant with respect to any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant; provided, further, that without stockholder approval,
except as otherwise permitted under Section 13 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR (with a lower Exercise Price or Strike
Price, as the case may be) or other Award or cash payment that is greater than
the value of the cancelled Option or SAR, and (iii) the Committee may not take
any other action which is considered a “repricing” for purposes of the
stockholder approval rules of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or quoted.

 

25



--------------------------------------------------------------------------------

15. General.

(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
without limitation, the effect on such Award of the death, Disability or
Termination of a Participant, or of such other events as may be determined by
the Committee. For purposes of the Plan, an Award agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award. The Committee need not require
an Award agreement to be signed by the Participant or a duly authorized
representative of the Company.

(b) Nontransferability. (i) Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (including, without limitation, except as may be
prohibited by applicable law, pursuant to a domestic relations order) other than
by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and his or her Immediate Family Members; or
(D) a beneficiary to whom donations are eligible to be treated as “charitable
contributions” for federal income tax purposes;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the

 

26



--------------------------------------------------------------------------------

Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award agreement, that such a registration statement is necessary or
appropriate; (C) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise; and (D) the consequences of the Termination of the Participant from
the Company or an Affiliate under the terms of the Plan and the applicable Award
agreement shall continue to be applied with respect to the Participant,
including, without limitation, that an Option shall be exercisable by the
Permitted Transferee only to the extent, and for the periods, specified in the
Plan and the applicable Award agreement.

(c) Dividends and Dividend Equivalents. The Committee in its sole discretion may
provide a Participant as part of an Award with dividends or dividend
equivalents, payable in cash, shares of Common Stock, other securities, other
Awards or other property, on a current or deferred basis, on such terms and
conditions as may be determined by the Committee in its sole discretion,
including without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award or reinvestment
in additional shares of Common Stock, Restricted Stock or other Awards;
provided, that no dividends or dividend equivalents shall be payable in respect
of outstanding (i) Options or SARs or (ii) unearned Performance Compensation
Awards or other unearned Awards subject to performance conditions (other than or
in addition to the passage of time and other than Awards structured as
Restricted Stock) (although dividends and dividend equivalents may be
accumulated in respect of unearned Awards and paid within 15 days after such
Awards are earned and become payable or distributable).

(d) Tax Withholding.

(i) A Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Stock, other securities or
other property) of any required withholding or any other applicable taxes in
respect of an Award, its exercise, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Committee or the Company to satisfy all obligations for the payment of
such withholding or any other applicable taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant

 

27



--------------------------------------------------------------------------------

to the exercise or settlement of the Award a number of shares with a Fair Market
Value equal to such withholding liability, provided that with respect to shares
withheld pursuant to clause (B), the number of such shares may not have a Fair
Market Value greater than the minimum required statutory withholding liability.

(e) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, except to the extent of any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

(f) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of the Plan or
Sub-Plans or outstanding Awards with respect to such Participants in order to
conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant, the Company or its
Affiliates.

(g) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

(h) Termination. Except as otherwise provided in an Award agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence

 

28



--------------------------------------------------------------------------------

(including, without limitation, a call to active duty for military service
through a Reserve or National Guard unit) nor a transfer from employment or
service with one Service Recipient to employment or service with another Service
Recipient (or vice-versa) shall be considered a Termination; and (ii) if a
Participant undergoes a Termination of employment, but such Participant
continues to provide services to the Company and its Affiliates in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan. Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be an Affiliate
of the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

(i) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to that person.

(j) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of the Company or any Affiliate delivered under the Plan shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter- dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 9 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of the Company or any
Affiliate delivered under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of the Company
or any Affiliate delivered under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision

 

29



--------------------------------------------------------------------------------

in the Plan to the contrary, the Committee reserves the right to add any
additional terms or provisions to any Award granted under the Plan that it in
its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate Fair
Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or delivered, as applicable), over
(B) the aggregate Exercise Price or Strike Price (in the case of an Option or
SAR, respectively) or any amount payable as a condition of delivery of shares of
Common Stock (in the case of any other Award). Such amount shall be delivered to
the Participant as soon as practicable following the cancellation of such Award
or portion thereof.

(k) No Section 83(b) Elections Without Consent of Company. Except with respect
to OP Units, no election under Section 83(b) of the Code or under a similar
provision of law may be made unless expressly permitted by the terms of the
applicable Award agreement or by action of the Committee in writing prior to the
making of such election. If a Participant, in connection with the acquisition of
shares of Common Stock or OP Units under the Plan or otherwise, is expressly
permitted to make such election and the Participant makes the election, the
Participant shall notify the Company of such election within ten days of filing
notice of the election with the Internal Revenue Service or other governmental
authority, in addition to any filing and notification required pursuant to
Section 83(b) of the Code or other applicable provision.

(l) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(m) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

 

30



--------------------------------------------------------------------------------

(n) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(o) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

(p) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(q) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware (or, if the Company or its
successor hereunder ceases to be organized in Delaware, then the internal laws
of the state or other jurisdiction of incorporation) applicable to contracts
made and performed wholly within the State of Delaware (or such other
jurisdiction described above), without giving effect to the conflict of laws
provisions thereof.

(r) Severability. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(s) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

 

31



--------------------------------------------------------------------------------

(t) 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of this Plan comply with Section 409A of the Code, and all
provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan or any other plan maintained by
the Company (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any Affiliate shall have any obligation to indemnify
or otherwise hold such Participant (or any beneficiary) harmless from any or all
of such taxes or penalties. With respect to any Award that is considered
“deferred compensation” subject to Section 409A of the Code, references in the
Plan to “termination of employment” (and substantially similar phrases) shall
mean “separation from service” within the meaning of Section 409A of the Code.
For purposes of Section 409A of the Code, each of the payments that may be made
in respect of any Award granted under the Plan is designated as separate
payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six months after the
date of such Participant’s “separation from service” or, if earlier, the
Participant’s date of death. Following any applicable six month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee in an Award agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of “Disability” pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.

(u) Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award agreement may provide that the Committee may in its sole
discretion cancel such Award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after Termination, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise has engaged in or engages in
other Detrimental Activity that is in conflict with or adverse to the interests
of any Affiliate, including fraud or conduct contributing to any financial
restatements or

 

32



--------------------------------------------------------------------------------

irregularities, as determined by the Committee in its sole discretion. The
Committee may also provide in an Award agreement that if the Participant
otherwise has engaged in or engages in any activity referred to in the preceding
sentence, the Participant will forfeit any gain realized on the vesting or
exercise of such Award, and must repay the gain to the Company. The Committee
may also provide in an Award agreement that if the Participant receives any
amount in excess of what the Participant should have received under the terms of
the Award for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company.
Without limiting the foregoing, all Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
applicable law.

(v) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.

 

33